DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 of US Application No. 16/171,415 are currently pending and have been examined. Applicant amended claim 1. 

Response to Arguments
The previous rejections of claims 1-11 under 35 USC § 112(b) are withdrawn. Applicant amended the claim to render the rejections moot.

Applicant's arguments, see REMARKS, filed 19 November 2020, regarding the rejections of claims 1-11 under 35 USC § 101 have been fully considered but are not persuasive.
Regarding independent claim 1, Applicant argues that the servicing of vehicles in a fleet is a technical operation and claim recites specific method steps to solve a particular technological problem in this art. Similarly, Applicant argues that the claimed method steps recite a technological solution to a technological problem. Examiner disagrees. As indicated below in the rejection, the steps of the method represent business interactions, not a technological operation. The claim merely uses standard computing devices and functions to organize and perform these business interactions. Eliminating or reducing errors, inaccuracies and disputes in relation to business interactions is not a technological problem. In other words, the problem is not rooted in technology but merely a part of business interactions. Further, in determining whether the claim integrates the judicial exception into a practical application of that exception or amounts to significantly more than the exception, the proper inquiry is whether the additional elements integrate the judicial exception into a practical application or amount to significantly more than the exception. As explained in the rejection, the additional elements merely reflect generic computing devices performing generic computing functions to implement the  computer, or an improvement to other technology or technical field. Therefore, claim 1 is directed to an abstract idea without significantly more. 
Applicant does not present any additional arguments regarding claims 2-11. Therefore, the previous rejections of claims 1-11 under 35 USC § 101 are maintained.

Applicant's arguments, see REMARKS, filed 19 November 2020, regarding the rejections of claims 1-11 under 35 USC § 103 have been fully considered and are partially persuasive. Examiner agrees that the prior art of record does not teach “electronically resolving disputed information in the completed service request with electronic communications between the service administrator and the approver of the fleet operations unit”. Therefore, the previous rejections are withdrawn. However, new rejections under 35 USC § 103 are set forth below.
Applicant argues that the combination of references constitutes improper hindsight. Examiner disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant rejections, the cited prior art takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made. The motivation to combine the references is taken from the prior art and is not gleaned only from Applicant’s disclosure. Applicant does not present any argument that the information is gleaned only from Applicant’s disclosure. Therefore, Applicant’s argument is not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “contact a fleet call center; receiving the contact in the fleet call center”, “opening a service request”, “upon completion of servicing of the vehicle by the service technician, sending . . . a notification of completion of the service request to a service administrator”, “sending information in the completed service request . . . from the service administrator to an approver of a fleet operations unit”, “sending information in the service request from the fleet call center to . . . a service technician of the identified local servicer”, “resolving disputed information in the completed service request”,  “approving the completed service request at the fleet operations unit and generating a purchase order based on the completed service request” and “transmitting the purchase order from the fleet operations unit to the service administrator”, which are commercial interactions between two parties, such as a consumer and a service provider, related to the providing of a service to the consumer by the service provider. The first two elements – contact a fleet call center and receiving the contact – merely describe the initial interaction between the two parties to initiate a commercial transaction. Opening the service request is merely the determination and documentation of the service to be provided to the consumer by the service provider. The next limitations – sending information, resolving disputed information and approving the completed service request – are merely notification to the consumer that the service is completed and approved or not approved by the consumer that the service meets the consumer’s  is an interaction between a person that has requested a service and a person that is providing a service. Accordingly, all of these limitations are part of standard commercial interactions between two parties. Accordingly, these limitations are certain methods of organizing human activity and represent an abstract idea.
	The claim also recites “identifying a local servicer in close proximity to a geographic location of the vehicle to be serviced” and “validating the notification of completion to generate a completed service request”. These limitations are all related to the commercial interactions identified above as steps that are performed by the service provider. These limitations include concepts that may be performed mentally. Identifying a local servicer is an observation of a service provider that can perform the service. Validating the notification of completion to generate a completed service request is an evaluation or judgment that the service is completed. Since these limitations may be performed mentally, they are abstract ideas.
Accordingly, claim 1 includes limitations that are directed to a judicial exception.
	
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claim 1 does not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “using a mobile device associated with a vehicle to be serviced . . . by wireless transmission”, “a fleet call center computer”, “a data device of the service technician”, “electronic communications” and “wirelessly transmitting”. The mobile device, computer and data device are all generically recited in the claim. The specification describes the mobile device as a smartphone having a program such as a computer application (¶ [0012]). The specification describes the call center computer as a having a processor, memory and means for transmitting data (¶ 0013]). The specification describes the data device of the service technician as a mobile device, such as a smartphone, having a processor, memory and antenna for wireless transmission which can include a computer application (¶ [0014]). The mobile device, call center computer and data device are generic computers that are used to perform the abstract 

Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. 

Based on the above analysis, claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 2 recites “creating an authorized bill for payment by the fleet operations unit”, which is part of the commercial interaction between the parties. As such this limitation is a method of organizing human activity. Alternatively, creating a bill for payment is also a mental process that can be performed with the assistance of pen and paper.  In either case, the limitation is an abstract idea. The claim does not recite any additional elements and therefore does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.   

Claim 3 recites “wherein the step of using a mobile device to contact a fleet call center is performed by an operator of the vehicle in need of service”, which further defines an already-identified additional element. However, clarifying who is using the mobile device does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.   

Claim 4 recites “wherein the contact includes at least one of a phone call and an electronic message” which further defines an already-identified additional element. However, clarifying the mode of communication of the mobile device does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.   

Claim 5 recites “wherein the information sent from the fleet call center to the data device of the service technician includes the geographic location of the vehicle to be serviced and an issue being experienced by the vehicle to be serviced” which further defines an already-identified additional element. However, clarifying the information sent to the call center does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.   

electronically transmitting a copy of the service request from the fleet call center to the service administrator”.  Sending the service request from the call center to the service administrator is merely a communication of information from one party of the commercial interaction to another party of the commercial interaction, which is part of standard commercial interactions between two parties. Accordingly, this limitation is a certain method of organizing human activity and represents an abstract idea. 
The claim includes the additional element “electronically transmitting”. Electronic transmission of data between two generic computing elements is a generic function performed by generic computers. Accordingly, this additional element represents a generic computer or computing function that is used to perform the abstract idea. Therefore, the additional element does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.   

Claim 7 recites “adjusting the information in the service request”, which is a mental process that can be performed with the assistance of pen and paper. Therefore, this limitation is an abstract idea. The claim does not recite any additional elements and therefore does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.   

Claim 8 recites “responding to the service administrator by wireless transmission to request changes to the completed service request”.  Requesting changes to the completed service request is merely a communication of information from one party of the commercial interaction to another party of the commercial interaction, which is part of standard commercial interactions between two parties. Accordingly, this limitation is a certain method of organizing human activity and represents an abstract idea. 
The claim includes the additional element “by wireless transmission”. Wireless transmission of data between two generic computing elements is a generic function performed by generic computers. Accordingly, this additional element represents a generic computer or computing function that is used to perform the abstract idea. Therefore, the additional element does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.   

Claim 9 recites “communications between the fleet approver and the service administrator to revise the completed service transaction”, which is merely a communication of information from one party of the commercial interaction to another party of the commercial interaction to perform the commercial interaction. Accordingly, this limitation is a certain method of organizing human activity and represents an abstract idea. The claim does not recite any additional elements and therefore does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.   

Claim 10 recites “wherein the service request includes input form a work order from the service administrator”, which further defines an already-identified commercial interaction. The claim does not recite any additional elements and therefore does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.   

Claim 11 recites “updating service ticket information as servicing of the vehicle is being executed”, which is a mental process that can be performed with the assistance of pen and paper. Therefore, this limitation is an abstract idea. The claim does not recite any additional elements and therefore does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McQuade et al. (US 2012/0136743 A1, “McQuade”) in view of Abdel-Malek et al. (US 2005/0171661 A1, “Abdel”), Rule et al. (US 2008/0154783 A1, “Rule”) and Stijen et al. (US 2013/0232035 A1, “Stijen”).

Regarding claim 1, McQuade discloses a system and method for obtaining competitive pricing for vehicle services and teaches:
using a mobile device associated with a vehicle to be serviced to contact a fleet call center by wireless transmission (at 220, diagnostic data and a service request may be conveyed to a pricing service provider 202 – see at least Fig. 1C and ¶ [0058]);
receiving the contact in the fleet call center (at 220, pricing service provider 202 receives the service request – see at least Fig. 1C and ¶ [0058]);
opening a service request using a fleet call center computer (service provider 202 may determine a defined service request – see at least ¶ [0058]);
identifying a local servicer in a geographic location of the vehicle to be serviced (service provider 202 contacts service vendors – see at least Fig. 1C and ¶ [0058]; service provider prequalifies providers of vehicle repair services according to current location of the vehicle – see at least ¶ [0021]);
sending information in the service request from the fleet call center to a data device of a service technician of the identified local servicer (the defined service request and vehicle performance data is sent to service vendor – see at least Fig. 1C and ¶ [0058]).

McQuade fails to teach upon completion of servicing of the vehicle by the service technician, sending by wireless transmission a notification of completion of the service request to a service administrator; validating the notification of completion to generate a completed service request; sending  wirelessly transmitting the purchase order from the fleet operations unit to the service administrator.

However, Abdel discloses a diagnosis and repair system and teaches:
upon completion of servicing of the vehicle by the service technician, sending by wireless transmission a notification of completion of the service request to a service administrator (following implementation of the recommendation, i.e., repair, feedback information is collected from the technician – see at least Fig. 7 and ¶ [0063], [0066]); 
validating the notification of completion to generate a completed service request (at decision step 310, a determination is made if the repair recommendation is completed – see at least Fig. 13 and ¶ [0110]); 
sending information in the completed service request by wireless transmission from the service administrator to an approver of a fleet operations unit (information as to the repair process can be sent directly to a customer via electronic transmission for display at a customer site, e.g., customer center 24 – see at least Fig. 18 and ¶ [0138], [0024]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for obtaining competitive pricing for vehicle services of McQuade to provide for sending notification of completion and information related to the completed service request, as taught by Abdel, to improve repair processes across all the service shops (Abdel at ¶ [0138]).

Further, Rule disclose a system and method for unified dispute resolution and teaches:
electronically resolving disputed information in the completed service request with electronic communications between the service administrator and the approver of the fleet operations unit (dispute resolution rules may be created to have the system automatically settle all disputes – see at least ¶ [0024]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for obtaining competitive pricing for vehicle services of McQuade to provide for electronically resolving disputed information, as taught by Rule, so that the parties do not have to spend time working on disputes (Rule at ¶ [0024]).

Finally, Stijen discloses a system and method for providing integrated electronic commerce marketplace and teaches:
approving the completed service request at the fleet operations unit and generating a purchase order based on the completed service request (customer may access supplier content and submit, via customer processing system 110, submit a purchase order – see at least Fig. 1 and ¶ [0023]); and
wirelessly transmitting the purchase order from the fleet operations unit to the service administrator (customer may, via customer processing system 110, submit the purchase order to processing server 102, which provides the purchase order to a supplier processing system 108 – see at least Fig. 1 and ¶ [0023]-[0024]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for obtaining competitive pricing for vehicle services of McQuade to provide for generating and transmitting a purchase order, as taught by Stijen, to increase the efficiency of the supply chain (Stijen at ¶ [0002).

Regarding claim 2, Stijen further teaches:
upon receipt of the purchase order by the service administrator, the step of creating an authorized bill for payment by the fleet operations unit (after receiving the purchase order at step 130, the supplier processing system 108 may generate an invoice based on the purchase order – see at least Fig. 1 and ¶ [0023]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method for obtaining competitive pricing for vehicle services of McQuade, Abdel and Stijen to provide for creating an authorized bill for payment, as further taught by Stijen, to increase the efficiency of the supply chain (Stijen at ¶ [0002).

Regarding claim 3, McQuade further teaches:
wherein the step of using a mobile device to contact a fleet call center is performed by an operator of the vehicle in need of service (‘consumer’ may be the owner or operator of the vehicle – see at least ¶ [0012]; consumer contacts pricing service center - ¶ [0049]).

Regarding claim 4, McQuade further teaches:
wherein the contact includes at least one of a phone call and an electronic message (individual consumers may transfer vehicle performance data to their smart phone, which is then conveyed to the pricing service provider - ¶ [0053], [0058]).

Regarding claim 5, McQuade further teaches:
wherein the information sent from the fleet call center to the data device of the service technician includes the geographic location of the vehicle to be serviced (current location of the vehicle may be determined by a GPS receiver disposed on the vehicle and will then enable the current location of the vehicle to be the basis for determining the desired location for the repair to be carried out - ¶ [0021]) and an issue being experienced by the vehicle to be serviced (at 220, diagnostic data and a service request may be conveyed to a .

Regarding claim 6, McQuade further teaches:
electronically transmitting a copy of the service request from the fleet call center to the service administrator (at 222, the pricing service provider conveys the service request to service vendors – see at least ¶ [0058]).

Regarding claim 7, Abdel further teaches:
wherein the step of validating the notification of completion to generate a completed service request includes adjusting the information in the service request (at 316, the status of the recommendation is updated in the portable unit database – see at least Fig. 13 and ¶ [0110]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method for obtaining competitive pricing for vehicle services of McQuade, Abdel and Stijen to provide for adjusting the information, as further taught by Abdel, to improve repair processes across all the service shops (Abdel at ¶ [0138]).

Regarding claim 10, Abdel further teaches:
wherein the service request includes input from a work order from the service administrator (a repair expert at the monitoring and diagnostic service center 20 creates a general recommendation – see at least Fig. 7 and ¶ [0061]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method for obtaining competitive pricing for vehicle services of McQuade, Abdel and Stijen to provide for input from a work order, as further taught by Abdel, to improve repair processes across all the service shops (Abdel at ¶ [0138]).

Regarding claim 11, Abdel further teaches:
updating service ticket information as servicing of the vehicle is being executed (during implementation of the recommendation, i.e., repair, feedback information is collected from the technician – see at least Fig. 7 and ¶ [0063], [0066]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method for obtaining competitive pricing for vehicle services of McQuade, Abdel and Stijen to provide for updating service ticket information, as further taught by Abdel, to improve repair processes across all the service shops (Abdel at ¶ [0138]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McQuade in view of Abdel-Malek, Rule and Stijen, as applied to claim 1 above, and further in view of Hanzek (US 6,980,963 B1).

Regarding claim 8, McQuade, Abdel, Rule and Stijen fail to teach but Hanzek discloses an online system and method of status inquiry and tracking related to orders for consumers and teaches:
responding to the service administrator by wireless transmission to request changes to the completed service request (consumer may communicate a change request through a representative and to the dealer – see at least Fig. 22 and c. 21, l. 63 to c. 22, l. 9).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method for obtaining competitive pricing for vehicle services of McQuade, Abdel, Rule and Stijen to provide for requesting changes to a service request, as taught by Hanzek, to allow the customer to change the order if dissatisfied (Hanzek at c. 2, l. 10-14).

Regarding claim 9, Hanzek further teaches:
communications between the fleet approver and the service administrator to revise the completed service request (consumer may communicate a change request through a representative and to the dealer – see at least Fig. 22 and c. 21, l. 63 to c. 22, l. 9; i.e., consumer is equivalent to the consumer of McQuade and representative is equivalent to the pricing service provider of McQuade).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method for obtaining competitive pricing for vehicle services of McQuade, Abdel, Rule and Stijen to provide communications between participants in the service transaction, as further taught by Hanzek, to allow the customer to change the order if dissatisfied (Hanzek at c. 2, l. 10-14).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668